DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-3, 6-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moreira Da Costa et al. (“Moreira”)(US 2016/0346790).
Moreira teaches a process for enriching a desired mineral or material from an ore having iron-containing material and/or silicate-containing gangue, includes
(re: claim 1) treating the ore in an aqueous medium with one or more selective polysaccharide agents or flocculants comprising one or more types of pentosan units (para. 14, 18, 23, 27);
(re: claim 2) wherein the desired mineral is an iron-containing mineral (para. 16, 20, 21);
(re: claim 3) wherein the gangue comprises oxides of silica, silicates or siliceous materials (para. 17);
(re: certain elements of claim 4) wherein the process comprises the steps of:
 (i) mixing a ground ore with a solvent to form a mixture (para. 41, 58-63);
(ii) adding the one or more selective polysaccharide agents or flocculants to the mixture (Id.);
(iii) agitating the mixture to distribute the selective polysaccharide agents or flocculants (Id.).

Moreira further teaches a process for enriching, or facilitating recovery of, a desired mineral from a tailings stream comprising the desired mineral and gangue and/or other minerals, wherein the process comprises 
(re: claim 6) treating the tailings stream with one or more selective polysaccharide agents or flocculants comprising one or more types of polysaccharides comprising one or more types of pentosan units (para. 42-45, 57);
(re: claim 7) wherein the tailings stream is a tailings stream of a desliming process (para. 59-60); 
(re: claim 8) wherein the tailings stream is a tailings stream of a flotation process (para. 42-45, 57);
(re: claim 9) wherein the tailings stream comprises an iron-containing mineral (Id.);
(re: claim 10)   wherein the gangue comprises oxides of silica, silicates or siliceous materials (para. 17);
(re: claims 11, 19)   wherein the one or more selective polysaccharide agents or flocculants is added in the form of a composition comprising the selective polysaccharide agent or flocculant and a solvent (para. 34-38); 
(re: claim 12)   wherein the solvent is water (para. 34-38);
(re: claim 13)   wherein the process comprises a beneficiation process (para. 42-45);
(re: claim 14) wherein the process comprises a flotation process (para. 30, 31, 40-43);
(re: claim 16) wherein the one or more types of polysaccharides are derived from one or more types of lignocellulosic biomass (para. 23);
(re: claim 17) wherein the lignocellulosic biomass is selected from the group consisting of: herbaceous crops, wood and agricultural residues (para. 23);
(re: claim 18) wherein the agricultural residue is selected from the group consisting of sugarcane bagasse, wheat straw, corn stover, corn fiber and mixtures thereof (para. 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moreira Da Costa et al. (“Moreira”)(US 2016/0346790) in view of Weston (US 3,696,922).
Moreira as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claim 4) (iv) allowing flocs to form; and (v) isolating the flocs;
(re: claim 5) wherein the one or more selective flocculants are added to tailings streams;
(re: claim 15) wherein the process comprises a flocculation process.
Here, it is noted that Moreira already teaches that it is well-known to combine one or more depressants with various agents or modifiers throughout the various flotation separation stages (para. 43-68 with para. 50 expressly teaching that “agents and modifiers include but are not limited to frothers, activators, colleting agents, depressants, dispersants, acidic or basic addition agents, or any other agent known in the art” and para. 67 teaching that the flotation froth or underflow/tailings may be subjected to further separation steps).  Weston further teaches that it is well-known to use a flocculant as one of the various flotation agents—in combination with other agents—to improve the recovery of valuable minerals (col. 1, ln. 28-col. 3, ln. 8 teaching use of flocculating and collecting agents during rougher and cleaner flotations stages).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements (e.g., different agents/conditioners) with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Moreira for the reasons set forth above.


Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
August 10, 2022